860 F.2d 1079
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert L. MASON, Petitioner-Appellant,v.Al PARKE, Respondent-Appellee.
No. 88-5386.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1988.

Before KEITH, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed this action for habeas corpus relief under 28 U.S.C. Sec. 2254 challenging the constitutionality of a 1982 rape conviction.  The magistrate to whom the matter was referred recommended the petition be dismissed.  The district court adopted the recommendation, over petitioner's objections, and the instant appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we find no error in the district court's disposition.  Petitioner's claim that his conviction was obtained through the knowing use of perjured testimony has no support on the record.  Petitioner's trial attorneys were not constitutionally ineffective, the record reflecting their vigorous efforts on petitioner's behalf in following defensible trial strategies.  The allegation that the prosecutor improperly commented on petitioner's failure to testify has some factual underpinnings but is wholly inadequate at law.   Lockett v. Ohio, 438 U.S. 586, 595 (1978).  We additionally find sufficient evidence was adduced on which a rational trier of fact could have found petitioner guilty of the crime charged beyond a reasonable doubt.   Jackson v. Virginia, 443 U.S. 307 (1979).


4
Accordingly, the district court's judgment is affirmed for these reasons and those set forth in the district court's memorandum opinion of March 22, 1988.  Rule 9(b)(5), Rules of the Sixth Circuit.